         Case 8:20-cv-00616-TDC Document 22 Filed 04/22/21 Page 1 of 10



                           UNITED STATES DISTRICT COURT
                                 DISTRICT OF MARYLAND



 GRANDE VISTA,LLC and
 PAUL LUTOV,

        Plaintiffs,

        V.                                                   Civil Action No. TDC-20-0616


 UNITED STATES OF AMERICA,

        Defendant.




                                 MEMORANDUM OPINION


       Plaintiffs Grande Vista, LLC and Paul Lutov have filed a civil action against the United

States of America under the Federal Tort Claims Act("FTCA"),28 U.S.C. §§ 2671-2680(2018),

in which they allege trespass and nuisance arising from an incident in which a United States Air

Force fighter jet jettisoned fuel tanks during a flight emergency that landed on their property.

Pending before the Court is the Government's Motion to Dismiss for Lack of Subject Matter

Jurisdiction. For the reasons set forth below, the Motion will be GRANTED IN PART and

DENIED IN PART.


                                       BACKGROUND


       Paul Lutov is the managing member of Grande Vista, LLC, a Maryland limited liability

company that owns an 18.75-acre parcel of land located in Fort Washington, Maryland ("the

Property"). That parcel is zoned R-R, a residential category that permits "single family detached

housing on lots with a minimum size of20,000 square feet" but also permits senior citizen housing

projects upon approval of a special exception. Am. Compl. ^ 22, ECF No. 17. Plaintiffs had

planned to pmchase an additional 6.25 acres of adjacent property, for a total of at least 25
          Case 8:20-cv-00616-TDC Document 22 Filed 04/22/21 Page 2 of 10



contiguous acres. On this site, Plaintiffs hoped to build a senior assisted living facility, to be titled

"Notley Vista," with multifamily dwelling units. M 121. In order to meet the requirements for

the special exception needed to have this project approved. Plaintiffs planned for the development

to be designated as a "medical/residential campus," which would require them to seek and obtain

an "environmental entitlement." Id. f 22-23,36. To qualify for such an entitlement, the site would

have to contain 25 or more acres ofland.


        On April 5,2017, a United States Air Force pilot was flying an F-16 fighterjet in the area

of the Property when the plane experienced a mechanical failure. The pilot jettisoned two fuel

tanks, which "contained petroleum products" and chemical compounds "that pose substantial

threats to human health." Id. ^ 28. One tank "imploded upon the Plaintiffs' real property," and

the other landed on a neighboring property. Id. T1 30. The impact created a crater, "destroying

trees and vegetation," and "|j]et fuel seeped into the soil and groundwater causing contamination."

M131.

        Prior to this 2017 incident, Plaintiffs had been seeking financing for the Notley Vista

project and had been in the process of purchasing the additional 6.25 acres of land. According to

Plaintiffs, the "environmental degradation" from the 2017 incident caused the financing agent to

decline the project and rendered Plaintiffs "unable to procure the final acreage for the project." Id.

^ 37. Plaintiffs allege that prior to the incident, the value of the full, approximately 25-acre

property on which the Notley Vista development was to be built, assuming the environmental

entitlement, was estimated at $10,740,000. Plaintiffs allege that the fair market value of their

property after the 2017 incident was $3,858,700. In the Amended Complaint, Plaintiffs allege

causes of action for trespass and nuisance and seek damages in the amount of $6,891,300, the

difference between these two figures.
         Case 8:20-cv-00616-TDC Document 22 Filed 04/22/21 Page 3 of 10



                                           DISCUSSION


       In its Motion, the Government seeks dismissal of the Amended Complaint under Federal

Rule of Civil Procedure 12(b)(1) on the grounds that this Court lacks subject matter jurisdiction

because Plaintiffs' claims may not be brought under the FTCA. Plaintiffs oppose the Motion.

L      Legal Standards

       Federal Rule of Civil Procedure 12(b)(1) allows a defendant to move for dismissal when it

believes that the plaintiff has failed to establish subject matter jurisdiction. The plaintiff has the

burden to show that subject matter jurisdiction exists. Evans v. B.F. Perkins Co., Div. ofStandex

Int'l Corp., 166 F.3d 642, 647 (4th Cir. 1999). When a defendant asserts that the plaintiff has

failed to allege facts sufficient to establish subject matter jurisdiction, the allegations in the

complaint are assumed to be true under the same standard as in a Rule 12(b)(6) motion, and "the

motion must be denied if the complaint alleges sufficient facts to invoke subject matter

jurisdiction." Kerns v. United States, 585 F.3d 187, 192 (4th Cir. 2009). "In ruling on a Rule

12(b)(1)motion,the court may consider exhibits outside the pleadings." Williams v. United States,

50 F.3d 299, 304(4th Cir. 1995).

       The FTCA grants jurisdiction to federal district courts over cases in which a plaintiffs

claim is made (1)"against the United States,"(2)"for money damages,"(3) based on "injury or

loss of property, or personal injury or death,"(4)caused by the negligent act"of any employee of

the Government," (5) acting within the scope of employment, and (6) "the United States, if a

private person, would be liable" under the law of the place where the act occurred. 28 U.S.C. §

1346(b)(1); see Kerns,585 F.3d at 194.

       Under the FTCA, federal courts apply "the law of the place where the act or omission

occurred." 6'ee28U.S.C. § 1346(b)(1); C/Ma v. United States, S5\ F.3d316,319(4th Cir. 2009)
           Case 8:20-cv-00616-TDC Document 22 Filed 04/22/21 Page 4 of 10



(quoting 28 U.S.C. § 1346(b)(1)). The parties agree that Maryland law applies to this FTCA

action.


II.       Tortious Interference with Prospective Contract

          Although the Amended Complaint specifically identifies the causes of action as trespass

and nuisance, the Government argues that Plaintiffs' Amended Complaint instead should be

construed to assert only a claim for tortious interference with a prospective contract because the

Amended Complaint calculates damages, in part, based upon the lost value of the Notley Vista

development that Plaintiffs had hoped to build. Where that development required Plaintiffs to

acquire outside investment and then purchase other parcels of land, but the 2017 incident caused

Plaintiffs not to be able to complete those steps, the Government asserts that Plaintiffs are

effectively advancing a claim for tortious interference because the value of the development

depended upon the completion of contracts for financing and the purchase of the other parcels. A

claim for tortious interference with an existing or prospective contract is barred by the FTCA. See

28 U.S.C. § 2680(h)(barring FTCA liability for claims "arising out of "interference with contract

rights"); Talbert v. United States, 932 F.2d 1064, 1066 (4th Cir. 1991)(stating that the § 2680

exceptions should be interpreted "as a matter of federal, not state, law" using the "traditional and

commonly understood definition of the torf based on sources including "the Restatement

(Second) of Torts and federal cases construing the exception" (citations omitted)); Art Metal-

USA., Inc. V. United States, 753 F,2d 1151, 1155 (D.C. Cir. 1985) (holding that § 2680(h)

prohibits FTCA suits for tortious interference with a prospective economic advantage);

Restatement (Second) of Torts § 766B (Am. L. Inst. 1979) (defining the tort of intentional

interference with prospective contractual relation). Such a claim, if brought in this case, would

fail because it is prohibited by the FTCA,and because Plaintiffs have not alleged the Government
         Case 8:20-cv-00616-TDC Document 22 Filed 04/22/21 Page 5 of 10



knew of the prospective contract, a required element of the tort. See Brass Metal Products, Inc.

V. E-JEnterprises, Inc.^ 984 A.2d 361,383(Md. Ct. Spec. App.2009)(stating that"the defendant's

knowledge of the contract" is an element of a contractual interference claim (quoting Blondell v.

Littlepage, 968 A.2d 678,696(Md. Ct. Spec. App.2009))); Restatement(Second)ofTorts § 766B

cmt. d (stating the intent requirement).

        Though the Government correctly argues that Plaintiffs may not pursue a claim oftortious

interference with a prospective contract, or any related claim of tortious interference. Plaintiffs

have never stated, in their Amended Complaint or otherwise, that they are pursuing such a claim.

Where, as discussed below. Plaintiffs have stated plausible claims of trespass and nuisance, the

two claims they have actually asserted in the Amended Complaint, the Government's attempt to

unilaterally reformulate Plaintiffs' claims in a way that would support dismissal of this case is

unpersuasive and improper. See Caterpillar Inc. v. Williams,482 U.S. 386,398-99(1987)("[T]he

plaintiff is the master ofthe complaint."). The Court will not dismiss the Amended Complaint for

having alleged an improper tortious interference claim that it does not actually assert.

III.   Trespass and Nuisance

       To the extent that, in its Motion,the Government still seeks dismissal ofthe stated common

law claims of trespass and nuisance, the Court considers whether Plaintiffs have stated plausible

claims for relief. On an FTCA claim, the underlying cause of action is a tort claim derived from

the applicable state law. Kerns,585 F.3d at 194. Under Maryland law, a claim for trespass arises

"[w]hen a defendant interferes with a plaintiffs interest in the exclusive possession ofthe land by

entering or causing something to enter the land." Exxon Mobil Corp. v. Albright, 71 A.3d 30,94

(Md. 2013)(quoting Rosenblatt v. Exxon Co., U.S.A., 642 A.2d 180, 189(Md. 1994)). A trespass

claim "requires that the defendant must have entered or caused something harmful or noxious to
         Case 8:20-cv-00616-TDC Document 22 Filed 04/22/21 Page 6 of 10



enter onto the plaintiffs land." Id. Under a trespass claim, a plaintiff may seek damages for harm

to the real property as measured by either (1) the permanent diminution in value, which is the

difference between the fair market value ofthe property immediately before and after the trespass;

or(2)the cost of restoration if the cost is not disproportionate to the diminution in value or if the

plaintiff has proven a personal reason for restoring the property to its original condition. See Regal

Constr. Co.v. W. Lanham Hills Citizen's Ass'n,26l)              83-84(Md. 1970); Md. Civil Pattern

Jury Instructions 16:2 cmt. A (2020). A plaintiff also may recover additional, separate damages

for the loss of enjoyment and the "usable value of his property and any consequential damages

incurred" so long as the damages are not duplicative ofthose for restoration or diminution in value.

Albright^ 71 A.3d at 89, 90-91.

       A claim for nuisance, meanwhile, is predicated on "a nontrespassory invasion of another's

interest in the private use and enjoyment of land." Wietzke v. Chesapeake Conf. Ass'n, 26 A.3d

931, 943 (Md. 2011)(quoting Rosenblatt^ 642 A.2d at 190). A nuisance claim requires that a

plaintiff"establish an unreasonable and substantial interference with his or her use and enjoyment

ofhis or her property,such that the injury is 'ofsuch a character as to diminish materially the value

ofthe property as a dwelling ... and seriously interfere with the ordinary comfort and enjoyment

of it.'" Albright^ 71 A.3d at 94 (quoting Wash. Suburban Sanitary Comm'n v. CAE-Link Corp.,

622 A.2d 745,759(Md. 1993)). If the nuisance is temporary, a plaintiff may recover damages for

the loss of use or enjoyment of the property; if the nuisance is permanent, a plaintiff may recover

damages for the difference in "the fair market value ofthe property" before and after the injury, as

well as the loss of use or enjoyment. Hall v. Lovell Regency Homes Ltd. P'ship, 708 A.2d 344,

355(Md. Ct. Spec. App. 1998); Md. Civil Pattern Jury Instructions 20:5 cmt. A.
         Case 8:20-cv-00616-TDC Document 22 Filed 04/22/21 Page 7 of 10



       Diminution-in-value damages calculations for trespass and permanent nuisance are

therefore the same: "Damages for diminution in value are determined by calculating the difference

between the fair market value ofthe property immediately preceding the harm and the fair market

value ofthe property immediately following the harm." Albright, 71 A.3d at 89-90. Fair market

value is the "price as of the valuation date for the highest and best use of the property which a

[seller], willing but not obligated to sell, would accept for the property, and which a purchaser,

willing but not obligated to buy, would pay." Id. at 90(quoting Md. Code Ann., Real Prop. § 12-

105(b)(LexisNexis 2015)).

       Here, there can be no dispute that Plaintiffs have properly alleged facts supporting claims

oftrespass and negligence. For trespass, Plaintiffs allege that the Government interfered with their

exclusive interest in the Property by causing a jet fuel tank to enter upon it. Plaintiffs also allege

that the incident created "a crater and destroy[ed]trees and vegetation,""causing permanent injury

to the real property"'that they owned. Am.Compl.^ 31. For nuisance.Plaintiffs allege that another

fuel tank "landed on a neighboring property causing contamination" when "fuel seeped into the

soil and groundwater." Id. IK 29-31. Both tanks contained fuel with "chemical compounds that

pose substantial threats to human health,"
                                      |    id. 29, and Plaintiffs allege "contamination of the

natural resources on"their "real property," id. 153. These allegations are sufficient to support the

claims. Indeed,the Government does not seek dismissal on the grounds that these allegations fail

to state a claim.


        Rather, the Government's position amounts to an argument that because Plaintiffs'

allegations relating to specific amount of damages are not legally supportable, the otherwise

properly pleaded trespass and nuisance claims must be dismissed. The Court agrees with the

Government that Plaintiffs' allegations relating to the diminution of value of the Property appear
         Case 8:20-cv-00616-TDC Document 22 Filed 04/22/21 Page 8 of 10



to be flawed in that they rely on a claim that the value ofthe Property before the 2017 incident was

$10,740,000,a figure which, as reflected in an Economic Loss Report for the Grande Vista Project

prepared by Joseph I. Rosenberg,CPA,LLC,an exhibit to the Amended Complaint,is an estimated

value of the entire 26.85-acre parcel ofland on which Plaintiffs planned to build the Notley Vista

senior citizen housing project, which included Plaintiffs' Property, the 18.75-acre parcel of land,

as well as the additional contiguous parcels land that Plaintiffs planned to purchase from other

property owners for the project. This figure also assumes that, under local zoning ordinances, the

assembled parcels of land received an "environmental entitlement" as a "medical/residential

campus," which would be available only if the proposed site contained "at least 25 contiguous

acres of land." Id.      34-36. Receiving this entitlement would require "approval of a special

exception application." Id. ^ 22.

        Where the Amended Complaint acknowledges that as of the 2017 incident. Plaintiffs had

not yet been able to "to procure the final acreage for the project," and thus that the special exception

application had not yet been approved, id. f 37, Plaintiffs' actual Property at the time of the 2017

incident contained only 18.75 acres, was not by itself eligible for an environmental entitlement,

and was not yet a high-density senior housing facility. Under Maryland law, however, on a

trespass or nuisance claim, "[djiminution in value damages are appropriate where the injury is

considered permanent because such damages compensate"'"'theproperty owner fully for the injury

to his or her land and improvements.''^ Albright, 71 A.3d at 89(emphasis added). Similarly, fair

market value reflects "the features of the individual property" and "any known defects or

deleterious conditions in the property." Id. at 90. Here, the individual property at issue for

purposes of calculating damages based on diminution of value is the individual 18.75-acre parcel

actually owned by Plaintiffs at the time ofthe 2017 incident. A damages calculation based on the



                                                   8
         Case 8:20-cv-00616-TDC Document 22 Filed 04/22/21 Page 9 of 10



fair market value of the larger, assembled parcel of land to be used for the entire Notley Vista

project, after it had received the environmental entitlement not yet approved as of the date ofthe

2017 incident, would improperly compensate Plaintiffs for damage to over six acres of property

they did not own, and would consider favorable zoning changes that they did not achieve.

Plaintiffs' specific demand for damages thus appears to be legally flawed.

       It does not follow, however, that the Amended Complaint must be dismissed. Plaintiffs

would not be the first to have overshot the mark with a demand for damages. When viewed in the

light most favorable to the nonmoving party, the Amended Complaint alleges facts supporting a

plausible claim of damages in the form of diminution in the value of Plaintiffs' own property, a

recognized theory of damages in a trespass or nuisance case. See Albright, 71 A.3d at 89-90.

Before the 2017 incident, a Request for Financing prepared by Marcus & Millichap Capital

Corporation, an exhibit to the Amended Complaint, calculated the estimated value of the 18.75-

acre Property as $6,562,500, and Plaintiffs have alleged that the fair market value of the Property

after the 2017 incident was $3,848,700, which would reflect a loss in value. Plaintiffs' allegations

regarding the physical harm and contamination to their property support a reasonable inference

that the difference between such figures is due to the 2017 incident. Plaintiffs have therefore

plausibly alleged damages arising from their claims of trespass and nuisance. See Albright, 71

A.3d at 87(recognizing the availability ofdiminution-in-value damages for claims stemming from

well water contamination caused by an underground gas spill). The Motion will be denied as to

the trespass and nuisance claims.

IV.    Pre-Judgment Interest and Injunctive Relief

       Finally, the Government argues that the Court should dismiss Plaintiffs' requests for pre-

judgment interest and injunctive relief. Although the Amended Complaint does not use these terms
         Case 8:20-cv-00616-TDC Document 22 Filed 04/22/21 Page 10 of 10



in its demand for relief, it requests "applicable interest" on compensation for cleanup and removal

costs and on other damages, Am. Compl.        49(b), 57(b), and seeks a judgment "compelling the

Defendant to perform ... any further assessment of any natural resource that has been, or may be,

injured as a result of the destruction and discharge of hazardous substances and pollutants at the

real property," id.   49(c), 57(c).

        Under the FTCA,the United States "shall not be liable for interest prior to judgment." 28

U.S.C. § 2674; see Scullari v. United States, 205 F.3d 1324 (2d Cir. 2000)(unpublished table

decision), 2000 WL 232786, at *3 (finding that the FTCA prohibits an award of pre-judgment

interest on pecuniary damages). The FTCA also does not waive sovereign immunity for suits

seeking injunctive relief. Talhert, 932 F.2d at 1065-66 (stating that under the FTCA, a court

"lack[s]jurisdiction" to provide relief other than money damages); Hendy v. Bello, 555 F. App'x

224, 226 (4th Cir. 2014)(finding that the FTCA did not provide subject matter jurisdiction for a

suit seeking injunctive relief). To the extent that the Amended Complaint seeks to compel the

Government to pay pre-judgment interest or to conduct environmental remediation. Plaintiffs may

not seek these remedies.


                                         CONCLUSION


        For the foregoing reasons. Defendants' Motion to Dismiss for Lack of Subject Matter

Jurisdiction will be GRANTED IN PART and DENIED IN PART. The Motion will be granted

as to Plaintiffs' requests for pre-judgment interest and injunctive relief and will be otherwise

denied. A separate Order shall issue.



Date: April 22,2021
                                                     THEODORE D. Cl
                                                     United States DistrK



                                                10
